DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Patent Board Decision received on 03/18/2021. The Patent Board reversed the examiner’s decision to reject claims 1-22.

Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding the independent claims 1 and 12, Khazan et al. (US 20120237028) teaches a system and method (abstract) comprising: 
a processor and addressable memory (Figure 4), wherein the processor (Figure 4 and 0107) is configured to: 
receive a geographic data defining a selected geographical area (0006; Fig. 1); 
0006 and figure 1), wherein the received operating mode restricts at least one of: a viewing of a UAV data and a recording of the UAV data by at least one user device 0034-0035 and 0041; Figures 1 and 2; “[0035] … The operator also specifies access control rules that restrict access by receiver stations 112 to data 110 that is broadcast by the UAV 108. The specification of access control rules is further discussed below …”), and wherein the UAV imager is located on the selected geographical area (0035; Figure 1; “[0035] … As the UAV 108 travels along the user specified flight path, it acquires data (e.g., video content) and sends mission state information 106 to the controller station 102 including the UAV's current geographic location.”); and 
broadcast the UAV data to the at least one user device based on the selected geographical area and the received operating mode (0029, 0035 and 0057; Figure 4).

 Khazan failed to explicitly disclose a viewing of a UAV data and a recording of the UAV data by at least one user device when a field of view of a UAV imager is within the selected geographical area; and 
receive an operating mode associated with the selected geographical area, wherein the received operating mode restricts at least one of: a viewing of a UAV data and a recording of the UAV data by at least one user device when a field of view of a UAV imager is within the selected geographical area. 

US 7460148) shows wherein the UAV imager is located outside of the selected geographical area explicitly determining the field of view of the UAV imager is a geographical area (column 5 lines 14-41 and column 5 line 62 - column 6 line 6; Figures 2 and 12; basic Pythagorean theorem trigonometry wherein the height of the UAV above the ground represents the height variable and the distance between the geometric position of the UAV and the target location represent the base variable. Clark’s Figure 2 shows the angle of inclination of the UAV imager 15 and the field of view denoted with ‘f’). 

Khazan in view of Clark further failed, alone or in combination, to show restricting viewing or recording UAV data when the field of view of the UAV imager is within the selected geographical area.

Further search and analysis result Lee et al. (US 2005/0007456) shows restricting use of camera based on area restrictions by disabling the camera while in restricting area and enabling the camera while outside of the restricted area (please see, Figure 4), but still does not cure restricting viewing or recording UAV data when the field of view of the UAV imager is within the selected geographical area.

Further search and analysis has not result any prior art that cure Khazan in view of Clark deficiency of restricting viewing or recording UAV data when the field of view of the UAV imager is within the selected geographical area.

independent claims 1 and 12 have been allowed with all of their pertinent dependent claims 2-11 and 13-21. 


The independent claim 22 is also allowed for the same reasons mutatis mutandis as discussed for the allowance of independent claims 1 and 12 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482